Citation Nr: 0635308	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left acromioclavicular 
separation, by history, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1979 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing at the RO in June 2004.  
The Board previously remanded this issue in November 2004 and 
June 2006.


FINDING OF FACT

The veteran's service-connected left acromioclavicular 
separation, by history, is manifested by subjective 
complaints of pain, but no objective finding of range of 
motion limited to the shoulder level; there is no dislocation 
or nonunion with loose movement of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for left acromioclavicular separation, by history, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5201, 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2002 and December 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession. In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 488.  Although the present appeal involves the issue 
of an increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
on remand, the RO sent a VCAA notice in June 2006 concerning 
the types of evidence necessary to establish a disability 
rating and an effective date.  Thus, the Board finds that the 
requirements of Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.

The veteran was afforded VA examinations in August 2002 and 
September 2005. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left acromioclavicular 
separation, by history, warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As the veteran's service-connected left acromioclavicular 
separation, by history, is not specifically listed in the 
rating schedule, it has been rated by analogy by the RO under 
the provisions of Diagnostic Code 5203.  Diagnostic Code 5203 
provides for a rating of 10 percent where there is malunion 
of the clavicle or where there is impairment of the clavicle 
with nonunion without loose movement.  Diagnostic Code 5203 
further provides that an impairment of the clavicle with 
nonunion and with loose movement is assigned a 20 percent 
rating.  Dislocation of the minor clavicle or scapula also 
warrants a 20 percent rating.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5203.  

The Board must also determine whether a higher rating is 
warranted under Diagnostic Code 5201, which provides the 
rating criteria for evaluation of limitation of motion of the 
arm.  A 20 percent rating is warranted when motion is limited 
at shoulder level or midway between side and shoulder level 
for the minor arm; a 30 percent when motion is limited midway 
between side and shoulder level for major arm or to 25 
degrees from side for minor arm; and a 40 percent when motion 
is limited to 25 degrees from side for major arm.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level and external and 
internal rotation if from zero to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

The Board notes that under Diagnostic Code 5003, arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71(a), Diagnostic Code 5003.

The veteran was afforded a VA examination in August 2002.  
The claims file was not available for review.  The veteran 
complained of occasional pain with overhead work and flare-
ups occurred with strenuous activity or overhead work.  The 
examiner noted that surgery has not been performed and there 
was no objective finding of dislocation.  There was also no 
objective finding of inflammatory arthritis.  The examiner 
also stated that the veteran had a light job at the foundry 
and had not missed any work.  The examiner stated that the 
veteran was right hand dominant.  On physical examination, 
the examiner found full range of motion of the shoulder in 
all plans with pain on extremes.  The examiner further stated 
that there was no objective finding of fatigue, weakness or 
lack of endurance following repetitive use.  The examiner 
found no ankylosis present.  The diagnosis was AC separation, 
left shoulder. 

A December 2002 private x-ray of the left shoulder showed 
humeral head was normally positioned.  The clavicle, scapula 
and humerus showed no fractures.  The impression was no 
evidence of fracture or dislocation.

On remand, the veteran was afforded another VA examination in 
September 2005.   The claims file was reviewed.  The veteran 
complained of constant pain all the time, which had gotten 
worse in the last five years.  The veteran indicated that he 
was unable to lift weights.  The veteran did not report any 
flare-ups.  There was no objective finding of dislocation or 
subluxation.  There was no reported incapacity in the past 12 
to 24 months.  Again, it was noted that the veteran was right 
hand dominant.  On inspection, both shoulders were 
unremarkable and there was no objective finding of asymmetry 
or drooping.  The examiner noted normal muscle development.  
Range of motion was zero to 150 degrees for forward 
elevation; zero to 40 degrees for backward elevation; zero to 
160 degrees abduction; zero to 30 degrees adduction; zero to 
90 degrees external rotation and zero to 60 degrees internal 
rotation.  The veteran complained of pain at the extreme end 
in the normal range of motion of forward elevation above the 
shoulder and abduction rising above the shoulder.  The 
examiner found no evidence of additional limitations due to 
weakness, fatigue or lack of endurance.   Further, there was 
no objective finding of pain on movements, edema, swelling of 
joint, effusion, weakness, redness, local tenderness or 
abnormal guarding or rigidity.  The examiner also stated that 
there was no ankylosis present.  A contemporaneous x-ray 
showed degenerative joint disease of the left shoulder.  The 
diagnosis was arthralgia with mild degenerative joint disease 
of the left shoulder (glenohumeral joint) and status post 
left acromio-clavicular (A-C) joint separation in the past, 
with normal joint function and well preserved joint mortise 
both anatomically and radiologically at present.  

The Board now turns to rating the veteran's service-connected 
left acromioclavicular separation, by history, under the 
applicable Diagnostic Codes. 
Under Diagnostic Code 5203, a rating in excess of 10 percent 
is not warranted. There is no objective finding of 
dislocation or nonunion with loose movement of the clavicle 
or scapula to warrant the next higher 20 percent disability 
rating.  Both VA examinations specifically noted that there 
was no finding of dislocation.  

Further, based on the medical evidence of record, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5201.  There is no competent medical evidence to indicate 
that the range of motion of the veteran's left shoulder is 
limited to shoulder level to warrant a 20 percent rating.  
Both VA examinations showed that flexion and abduction range 
of motion were much higher than shoulder level, which is 90 
degrees. 

The Board must also determine whether other Diagnostic Codes 
pertaining to the shoulder and arm would warrant a higher 
rating.  In the instant case, Diagnostic Code 5200 is not 
applicable because there has been no competent medical 
evidence showing that the veteran has ankylosis of his left 
shoulder.  Moreover, even though there is evidence of 
degenerative joint disease of the glenohumeral joint, 
Diagnostic Code 5202 is also not for application because 
there has been no objective finding of malunion or recurrent 
dislocation of the humerus.  

The Board acknowledges that the veteran has chronic shoulder 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
based on both VA examinations, the veteran does not have 
additional functional loss due to pain, weakness, fatigue, or 
incoordination, which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent 
rating.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected left acromioclavicular 
separation, by history.  Should the severity of the veteran's 
service-connected left acromioclavicular separation, by 
history, increase in the future, the veteran may always 
advance another claim for an increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


